Title: To Thomas Jefferson from Levi Lincoln, 16 October 1802
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir
            Worcester Octo 16. 1802—
          
          I hope a letter, some time since, directed to you at the seat of Govt. altho it contained no treason, did not fail of reaching you. The spirit, and bitterness of the opposition is as great as ever. The numbers has however, not increased; I think, some what, diminished: Every thing, every calumny, which malice can invent, or baseness propagate, is put in circulation. Respectable people, or at least many of them, who say, and openly effect, to dislike, and to censure aspersions, as infamous & false, yet secretly countenance them. Their sincere, and pointed disapprobation, would soon put and end to them. The object is, to hunt down destroy, and render odious, in the eyes of the people, the administration, and the whole republican character and interest. Some of the opposition leaders say, it must be done, and are stupid enough, to beleive it can, and will be done. Under this impression it is not strange, as truth will not serve them, they should have recourse to falshood and abuse. These topicks I trust are nearly exhausted. It is evident they are losing their effects, with the body of the people. The Exertions on both sides will be great at our approaching election. The Republicans, in general, have hitherto, in my opinion, been too inattentive. They have been too timid and accomodating to their enemies:—to those who never will accommodate, but on the terms, of an unconditional surrender. There can be no reconciliation, consistent, with the present measures, with the preservation of the existing republican system of Government—I once thought otherwise. I hope we shall have six or seven Republicans from this State—
          My family has been extremely sick, my house a perfect hospital. For near two months, I have been the constant companion of sick chambers. The attentions, to a sickness requiring the attendence of three physicians repeatedly in the course of the day & four watchers in the night, in some degree impaired my own health. We are getting better, and hope in the fore part of the next month to be able to leave Worcester for Washington—
          With the most respectful esteem I have the honor to be Sir your most obedient
          
            Levi Lincoln
          
        